               Case 1:19-cv-01551-CJN Document 6 Filed 06/26/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
HUMAN RIGHTS DEFENSE CENTER,                       )
                                                   )
                  Plaintiff,                       )
                                                   )
                      v.                           )          Civil Action No. 19-cv-1551 (ABJ)
                                                   )
UNITED STATES DEPARTMENT OF                        )
HEALTH AND HUMAN SERVICES,                         )
                                                   )
                  Defendant.                       )
                                                   )


                                             ANSWER

          Defendant U.S. Department of Health and Human Services (“HHS”) hereby answers the

Complaint of Human Rights Defense Center, ECF No. 1, as follows:

          The first unnumbered paragraph of the complaint contains Plaintiff’s characterization of

this action, to which no response is required. To the extent a response is required, Defendant

denies.

                                  JURISDICTION AND VENUE

          1.      Paragraph 1 consists of conclusions of law, to which no response is required. To

the extent a response is deemed required, Defendant admits that this Court has subject matter

jurisdiction over proper Freedom of Information Act (“FOIA”) actions.

          2.      Paragraph 2 consists of conclusions of law, to which no response is required. To

the extent a response is deemed required, Defendant admits that this Court is a proper venue for

FOIA actions.




                                                  1
            Case 1:19-cv-01551-CJN Document 6 Filed 06/26/19 Page 2 of 5



                                            PARTIES

       3.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 3.

       4.      Admit.

                                      FACTUAL ALLEGATIONS

       5.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 5.

       6.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 6.

       7.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 7.

       8.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 8.

       9.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 9.

       10.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 10.

       11.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 11.

       12.     Admit.

       13.     Admit.

       14.     Admit.




                                                2
          Case 1:19-cv-01551-CJN Document 6 Filed 06/26/19 Page 3 of 5



       15.     With respect to the allegations in Paragraph 15, Defendant admits that it received

a FOIA request from Plaintiff dated December 3, 2018. The remaining allegations in paragraph

15 consist of Plaintiff’s characterization of that FOIA request, to which no response is required.

That FOIA request speaks for itself and is the best evidence of its contents. Defendant

respectfully refers the Court to that FOIA request for a full and accurate statement of its contents.

       16.     The allegations in paragraph 16 consist of Plaintiff’s further characterization of its

FOIA request dated December 3, 2018, to which no response is required. That FOIA request

speaks for itself and is the best evidence of its contents. Defendant respectfully refers the Court

to that FOIA request for a full and accurate statement of its contents.

       17.     The allegations in paragraph 17 consist of Plaintiff’s further characterization of its

FOIA request dated December 3, 2018, to which no response is required. That FOIA request

speaks for itself and is the best evidence of its contents. Defendant respectfully refers the Court

to that FOIA request for a full and accurate statement of its contents.

       18.     Admit.

       19.     Admit.

       20.     With respect to the allegations in Paragraph 20, Defendant admits that it has not

released records in response to Plaintiff’s December 3, 2018 FOIA request described in

paragraph 15 of the Complaint, and avers that it is actively processing that request.

                                     CLAIM FOR RELIEF

       21.     Defendant repeats the responses in the foregoing paragraphs and incorporates

them as though fully set forth herein.

       22.     Paragraph 22 consists of conclusions of law, to which no response is required.

       23.     Paragraph 23 consists of conclusions of law, to which no response is required.



                                                 3
           Case 1:19-cv-01551-CJN Document 6 Filed 06/26/19 Page 4 of 5



       24.     Paragraph 24 consists of conclusions of law, to which no response is required.

       25.     Paragraph 25 consists of conclusions of law, to which no response is required.



       The remaining paragraphs of the Complaint beginning with “HRDC therefore” consist of

Plaintiff’s requests for relief, to which no response is required. Defendant denies that Plaintiff is

entitled to the relief requested, or to any relief whatsoever.

                                                 ***

       Defendant hereby denies each and every allegation in the Complaint not expressly

admitted or qualified above.

                                  AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

       The Complaint fails to state a claim upon which relief can be granted.

                                   Second Affirmative Defense

       The Court lacks subject matter jurisdiction over Plaintiff’s requests for relief to the extent

that they exceed the relief authorized by statute under the FOIA.

                                    Third Affirmative Defense

       Some or all of the records requested by Plaintiff are exempt from disclosure. See 5

U.S.C. § 552(b).

                                    Fourth Affirmative Defense

       Plaintiff is not entitled to attorneys’ fees or costs.



Dated: June 27, 2019




                                                   4
Case 1:19-cv-01551-CJN Document 6 Filed 06/26/19 Page 5 of 5




                           Respectfully Submitted,

                           JESSIE K. LIU
                           D.C. BAR # 472845
                           United States Attorney
                           for the District of Columbia

                           DANIEL F. VAN HORN
                           D.C. BAR # 924092
                           Civil Chief

                     By:   /s/
                           BENTON G. PETERSON, BAR # 1029849
                           Assistant United States Attorney
                           U.S. Attorney’s Office
                           555 4th Street, N.W. - Civil Division
                           Washington, D.C. 20530
                           (202) 252-2534




                              5
